NUMBER 13-08-00503-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAYNALDO MENDEZ,                                                                 Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


   On appeal from the 347th District Court of Nueces County, Texas.



                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Raynaldo Mendez, filed a notice of appeal on August 22, 2008,

challenging his conviction for burglary of a habitation. By order signed October 15, 2008,

the trial court granted appellant's motion for new trial.

       When the trial court grants a motion for new trial, it restores the case to its position

before the former trial. See TEX . R. APP. P. 21.9(b). At the new trial, the defendant pled
guilty to robbery with a plea agreement. On December 3, 2008, the trial court certified that

this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant

has waived the right of appeal.” See TEX . R. APP. P. 25.2(a)(2).

       On January 21, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On February 7, 2009, counsel filed a letter brief with this Court. Counsel’s response

establishes that the appeal became moot with the granting of a new trial. Counsel does

not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                                      PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 26th day of February, 2009.




                                             2